FILED
                            NOT FOR PUBLICATION                             JUL 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-30393

               Plaintiff - Appellee,             D.C. No. 4:09-cr-00043-SEH

  v.
                                                 MEMORANDUM *
DONALD JAMES KONSHUK,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Donald James Konshuk appeals from the 175-month sentence imposed

following his guilty-plea conviction for conspiracy to distribute methamphetamine,

in violation of 21 U.S.C. § 846. We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Konshuk contends that the district court procedurally erred at sentencing by

failing to provide individualized reasons for imposing the sentence or address the

non-frivolous arguments in support of a lower sentence. He further contends that

the sentence is substantively unreasonable. The record reflects that the district

court did not procedurally err, and that, in light of the totality of the circumstances,

the sentence is substantively reasonable. See United States v. Carty, 520 F.3d 984,

991-93 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                            2                                     09-30393